Exhibit 10.1

611 GATEWAY BOULEVARD

FIRST AMENDMENT TO OFFICE LEASE

This FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and entered into
as of August 9, 2018 by and between BXP 611 GATEWAY CENTER LP, a Delaware
limited partnership (“Landlord”), and CATALYST BIOSCIENCES INC., a Delaware
corporation (“Tenant”).

R E C I T A L S

A.    Landlord and Tenant entered into that certain Office Lease dated
November 8, 2017 (the “Original Lease”), whereby Landlord leased to Tenant and
Tenant leased from Landlord a total of 8,606 rentable square feet of space
located on the seventh (7th) floor and commonly known as Suite 710 (the
“Existing Premises”) and located in that certain office building known as 611
Gateway Boulevard, located in South San Francisco, California (the “Building”).

B.    Tenant desires to expand the Existing Premises to include that certain
space consisting of approximately 4,626 rentable square feet of space located on
the seventh (7th) floor (the “Expansion Premises”), as shown on Exhibit A,
attached, and to make other modifications to the Original Lease, and in
connection therewith Landlord and Tenant desire to amend the Original Lease on
the terms and conditions contained herein.

A G R E E M E N T

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Defined Terms. All capitalized terms not otherwise defined herein shall
have the same meaning as is given such terms in the Original Lease. From and
after the date hereof, all references in the Original Lease and herein to the
“Lease” shall mean and refer to the Original Lease, as amended hereby.

2.    Modification of Premises. Effective as of the date (the “Expansion
Commencement Date”) which is the earlier to occur of (i) the date upon which
Tenant commences to conduct business in the Expansion Premises (as opposed to
preparing the Expansion Premises for the conduct of Tenant’s business), and
(ii) the later of (a) November 1, 2018 (as may be extended by Landlord Delay),
and (b) Substantial Completion of the Landlord Work, the Existing Premises shall
be increased to include the Expansion Premises. Landlord and Tenant hereby
acknowledge that such addition of the Expansion Premises to the Existing
Premises shall, effective as of the Expansion Commencement Date, increase the
size of the Premises to approximately 13,232 rentable square feet. The Existing
Premises and the Expansion Premises may hereinafter collectively be referred to
as the “Premises.”

 

Page 1



--------------------------------------------------------------------------------

3.    Expansion Term. The term of Tenant’s lease of the Expansion Premises (the
“Expansion Term”) shall commence on the Expansion Commencement Date and shall be
coterminous with the Original Lease and expire on the Lease Expiration Date,
unless sooner terminated as provided in the Original Lease, as hereby amended.
Landlord shall, however, deliver exclusive possession of the Expansion Premises
to Tenant (subject to access by Landlord Parties to perform the Landlord Work
under the Expansion Work Letter) on or before the date that is two (2) business
days after the mutual execution and delivery of this Amendment by Landlord and
Tenant (the “Expansion Delivery Date”). From the Expansion Delivery Date through
the date immediately preceding the Expansion Commencement Date (the “Expansion
Early Occupancy Period”), Tenant shall have the right to use and occupy the
Expansion Premises for the design, construction and installation of the Tenant
Improvements and otherwise to prepare the Expansion Premises for the conduct of
Tenant’s business. All of the terms and conditions of the Lease shall apply
during the Expansion Early Occupancy Period, except that Tenant shall have no
obligation to pay Base Rent or Tenant’s Share of Building Direct Expenses with
respect to the Expansion Premises

4.    Base Rent; Expansion Premises. Commencing on the Expansion Commencement
Date and continuing throughout the Expansion Term, Tenant shall pay to Landlord
monthly installments of Base Rent for the Expansion Premises as follows:

 

Period During Expansion Term

   Annual Base
Rent      Monthly
Installment of
Base Rent  

If the Expansion Commencement Date is on or prior to February 28, 2019:

 

Expansion Commencement Date – February 28, 2019

   $ 191,516.40      $ 15,959.70  

 

March 1, 2019 – February 29, 2020

 

OR

 

If the Expansion Commencement Date is after February 28, 2019:

 

Expansion Commencement Date – February 29, 2020

   $ 197,261.89      $ 16,438.49  

March 1, 2020 – February 28, 2021

   $ 203,179.75      $ 16,931.65  

March 1, 2021 – February 28, 2022

   $ 209,275.14      $ 17,439.60  

March 1, 2022 – February 28, 2023

   $ 215,553.40      $ 17,962.78  

March 1, 2023 – April 30, 2023

   $ 222,020.00      $ 18,501.67  

 

Page 2



--------------------------------------------------------------------------------

Concurrently with Tenant’s execution of this Amendment, Tenant shall pay to
Landlord the Base Rent payable for the Expansion Premises for the first full
month of the Expansion Term.

5.    Additional Rent. Notwithstanding anything to the contrary in the Lease,
prior to the Expansion Commencement Date, Tenant shall continue to pay the
Excess of Tenant’s Share of Building Direct Expenses for the Existing Premises
in accordance with the terms of the Original Lease. Commencing on the Expansion
Commencement Date, and continuing throughout the remainder of the Expansion
Term, Tenant shall pay the Excess of Tenant’s Share of Building Direct Expenses
in accordance with the terms of Article 4 of the Lease; provided, however, for
purposes of calculating the amount of Tenant’s Share of Capital Expenses and the
Excess of Tenant’s Share of Building Direct Expenses, which Tenant shall pay in
connection with the Expansion Premises, (i) Tenant’s Share shall equal 1.7766%;
and (ii) the Base Year shall be calendar year 2018.

6.    Condition of Expansion Premises. Tenant hereby acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Expansion Premises, the Building or the Project,
or with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in the Lease or in the
Tenant Work Letter attached hereto as Exhibit B (the “Expansion Work Letter”).
The construction of the Tenant Improvements, as that term is defined in Exhibit
B, to the Expansion Premises shall be governed by the terms of Exhibit B and the
terms of Article 8 of the Lease; provided that in the event of a conflict
between the provisions of Article 8 as to the construction of the Tenant
Improvements to the Expansion Premises, the provisions of Exhibit B shall
control. Except as specifically set forth in the Lease or the Tenant Work
Letter, attached hereto as Exhibit B, Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
Expansion Premises, and Tenant shall accept the Expansion Premises in its
presently existing, “as-is” condition, subject to Landlord’s obligations under
Article 7 of the Lease (including Landlord’s obligations with respect to the
maintenance of the Building Systems serving the Expansion Premises and the
Building Structure) of the Lease and the Expansion Work Letter. Tenant hereby
acknowledges and agrees that any improvements, alterations, additions or changes
to the Premises, other than the Tenant Improvements, shall be completed pursuant
to the terms and conditions of Article 8 of the Lease. Notwithstanding the
foregoing, on the Expansion Delivery Date, (i) Landlord shall provide Tenant
with a master key to the entrance into the Expansion Premises; and (ii) all
window blinds and treatments in the Expansion Premises shall be in good working
order and repair.

7.    Security Deposit. Notwithstanding anything in the Lease to the contrary,
the Security Deposit held by Landlord pursuant to the Lease, as amended hereby,
shall be increased from $128,028.59 to $196,848.05. Concurrent with Tenant’s
execution of this Amendment, Tenant shall deposit with Landlord $68,819.46, to
increase the Security Deposit held by Landlord to such increased amount. The
increased Security Deposit shall be held and applied in accordance with the
terms of Article 21 of the Lease.

8.    Right of First Offer. Landlord hereby grants to the originally named
Tenant in the Original Lease and any Permitted Non-Transferee (collectively,
“Original Tenant“) a one-time right of first offer with respect to the space
located on the seventh (7th) floor of the Building

 

Page 3



--------------------------------------------------------------------------------

consisting of approximately 6,496 rentable square feet and currently referred to
as Suite 740 as shown on Exhibit C attached hereto and made a part hereof (the
“First Offer Space“). Notwithstanding the foregoing, such first offer right of
Tenant shall commence only following the expiration or earlier termination of
the existing leases (including renewals and extensions, whether pursuant to
rights currently existing or hereafter granted) of the First Offer Space, and
such right of first offer shall be subordinate to all rights of tenants under
leases of the First Offer Space existing as of the date hereof, and all rights
of other tenants of the Project, which rights relate to the First Offer Space
and which rights are set forth in leases of space in the Project existing as of
the date hereof, each including any renewal, extension, expansion, first offer,
first negotiation and other similar rights, regardless of whether such rights
are executed strictly in accordance with their respective terms or pursuant to
lease amendments or new leases (all such tenants under existing leases of the
First Offer Space and other tenants of the Project, collectively, the “Superior
Right Holders“). Landlord represents and warrants that no Superior Right Holders
exist as of the date of this Amendment.

Tenant acknowledges that Landlord is currently negotiating a lease with a tenant
with respect to the First Offer Space. If such lease is not executed, Landlord
shall have the right to enter into a lease with a third party, with respect to
the First Offer Space. Either of the leases described in the foregoing two
sentences shall be referred to herein as an “Interim Lease”. Tenant’s right of
first offer as set forth in this Section 8 shall be subordinate the all rights
of the tenant under an Interim Lease and such tenant shall be deemed a Superior
Right Holder.

8.1    Procedure for Offer. Landlord shall notify Tenant (a “First Offer
Notice“) from time to time when the First Offer Space or any portion thereof
becomes available for lease to third parties, provided that no Superior Right
Holder wishes to lease such space. Pursuant to such First Offer Notice, Landlord
shall offer to lease to Tenant the then available First Offer Space. A First
Offer Notice shall describe the space so offered to Tenant and shall set forth
Landlord’s proposed “First Offer Rent,” as that term is defined in
Section 8.1.3, below, and the other economic terms upon which Landlord is
willing to lease such space to Tenant. The rentable square footage of the space
so offered to Tenant shall be determined in accordance with the terms of
Section 1.2 of the Original Lease, as amended by Section 9 of this Amendment.

8.1.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right
of first offer with respect to the space described in a First Offer Notice, then
within ten (10) business days of delivery of such First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord of Tenant’s intention to exercise its
right of first offer with respect to the entire space described in such First
Offer Notice on the terms contained therein (other than Landlord’s proposed
First Offer Rent, the parties acknowledging that the actual First Offer Rent
shall be determined in accordance with Section 8.1.3 and Section 10, below). If
Tenant does not so notify Landlord within the ten (10) business day period, then
Landlord shall be free to lease the space described in such First Offer Notice
to anyone to whom Landlord desires on any terms Landlord desires.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first offer, if at all, with respect to all of the space
offered by Landlord to Tenant at any particular time, and Tenant may not elect
to lease only a portion thereof. If Tenant does not exercise its right of first
offer with respect to any space described in a First Offer Notice or if Tenant
fails to respond to a First Offer Notice within ten (10) business days of
delivery thereof, then Tenant’s right of first offer as set forth in this
Section 8 shall terminate as to all of

 

Page 4



--------------------------------------------------------------------------------

the space described in such First Offer Notice. If Tenant elects not to or does
not timely exercise Tenant’s right of first offer prior to the expiration of
Tenant’s response period described above, and Landlord does not enter into a
lease with respect to such space within one (1) year after the expiration of
such Tenant’s response period, Tenant’s right of first offer with respect to the
First Offer Space shall renew, subject to the terms and conditions of Section 8,
above.

8.1.3    First Offer Space Rent. The annual “Base Rent,” as that term is defined
in Section 3.1 of the Lease, payable by Tenant for the First Offer Space (the
“First Offer Rent“) shall be equal to the “Fair Rental Value,” as that term is
defined in Section 10 of this Amendment, for the First Offer Space, pursuant to
transactions consummated within the nine (9)-month period preceding the “First
Offer Commencement Date,” as that term is defined in Section 8.5 of this
Amendment; provided, however, that (i) First Offer Rent on an annual, per
rentable square foot basis shall in no event be less than the Base Rent on an
annual, per rentable square foot basis under the Lease as of the First Offer
Commencement Date, including all applicable escalations to the Base Rent made
prior to the First Offer Commencement Date (the “Prior Base Rent“); and (ii) the
“Base Year” with respect to the First Offer Space only shall be the calendar
year in which the First Offer Commencement Date occurs.

8.1.4    Construction In First Offer Space. Tenant shall accept the First Offer
Space in its then existing “as is” condition, subject to Landlord’s obligations
under Article 7 of the Lease and except as provided in the First Offer Notice.
The construction of improvements in the First Offer Space shall comply with the
terms of Article 8 of the Lease.

8.1.5    Amendment to Lease. If Tenant timely exercises Tenant’s right to lease
First Offer Space as set forth herein, then, within fifteen (15) business days
thereafter, Landlord and Tenant shall execute an amendment to the Lease for such
First Offer Space upon the terms and conditions as set forth in the First Offer
Notice therefor and this Section 8. The term of such First Offer Space shall
commence upon the date of delivery of such First Offer Space to Tenant (the
“First Offer Commencement Date“) and terminate on the date set forth in the
First Offer Notice therefor; provided, however, that if the First Offer
Commencement Date is earlier than April 30, 2021, the term of such First Offer
Space shall instead expire on the Lease Expiration Date. Tenant shall commence
payment of Rent for such First Offer Space on the date provided in the First
Offer Notice.

8.1.6    Termination of Right of First Offer. The rights contained in this
Section 8 shall be personal to Original Tenant, and may only be exercised by
Original Tenant (and not by any assignee, sublessee or other “Transferee,” as
that term is defined in Section 14.1 of the Lease, of Tenant’s interest in the
Lease) if Original Tenant occupies the entire Premises. The right of first offer
granted herein shall terminate as to particular First Offer Space upon the
failure by Tenant to exercise its right of first offer with respect to such
First Offer Space as offered by Landlord. Tenant shall not have the right to
lease First Offer Space, as provided in this Section 8, if, as of the date of
the attempted exercise of any right of first offer by Tenant, or as of the
scheduled date of delivery of such First Offer Space to Tenant, Tenant is in
default under the Lease beyond any applicable notice and cure period or if
Tenant has previously been in default under the Lease beyond any applicable
notice and cure period more than once in the twelve (12) month period prior to
the date of the First Offer Notice.

 

Page 5



--------------------------------------------------------------------------------

9.    Verification of Rentable Square Feet of Premises and Building. Section 1.2
of the Original Lease is hereby deleted and replaced with the following:

“Section 1.2 Verification of Rentable Square Feet of Premises and Building. For
purposes of the Lease, “rentable square feet” in the Premises and the Building,
as the case may be, shall be calculated pursuant to Landlord’s then current,
commercially reasonable method for measuring rentable square footage. Landlord
and Tenant hereby stipulate and agree that the rentable area of the Premises is
as set forth in Section 2.2 of the Summary. Notwithstanding the foregoing, if
Landlord, at its option, re-measures the Premises in connection with a
re-measurement of the Building to determine the exact amount of rentable area
contained therein pursuant to Landlord’s then current, commercially reasonable
method for measuring rentable square footage, or if the rentable area of the
Premises and/or the Building shall hereafter change due to subsequent
alterations and/or other modifications to the Premises and/or the Building, then
the rentable area of the Premises and/or the Building, as the case may be, shall
be appropriately adjusted as of the date of such re-measurement or such
alteration and/or other modification, based upon the written, commercially
reasonable verification by Landlord’s space planner of such revised rentable
area. In the event of any such adjustment to the rentable area of the Premises
and/or the Building, all amounts, percentages and figures appearing or referred
to in the Lease based upon such rentable area (including, without limitation,
the amounts of the “Rent” and the “Security Deposit,” as those terms are defined
in Article 4 and Article 21 of this Lease, respectively, and “Tenant’s Share,”
as that term is defined in Section 4.2.10 of the Lease) shall be modified in
accordance with such determination; provided, however, if any such adjustment to
the rentable area of the Premises and/or the Building results from a
re-measurement thereof conducted at Landlord’s option, then, notwithstanding
anything to the contrary contained in this Section 1.2, “Base Rent,” as defined
in Article 3 of the Lease, shall not be modified in accordance with such
determination.”

10.    Fair Rental Value.

10.1    Fair Market Value. The “Fair Rental Value,” as used in this Amendment,
shall be equal to the annual base rent per rentable square foot, including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the commencement date for the First
Offer Space), are leasing non-sublease, non-encumbered, non-equity space which
is not significantly greater or smaller in size than the subject space, for a
comparable lease term, in an arm’s length transaction, which comparable space is
located in the “Comparable Buildings,” as that term is defined in this
Section 10, below (transactions satisfying the foregoing criteria shall be known
as the “Comparable Transactions”), taking into consideration the following
concessions (the “Concessions”): (a) rental abatement concessions, if any, being
granted such tenants in connection with such comparable space; (b) tenant
improvements or allowances provided or to be provided for such comparable space,
and taking into account the value, if any, of the existing improvements in the
subject space, such value to be based upon the age, condition, design, quality
of finishes and layout of the improvements and the extent to which the same can
be utilized by a general office user other than Tenant; and (c) other reasonable
monetary concessions being granted such tenants in connection with such
comparable space. The Fair Rental Value shall also take into account (1) the
terms and conditions of the Lease, including without limitation Tenant’s
obligation to pay Additional Rent thereunder and (2) the rental

 

Page 6



--------------------------------------------------------------------------------

structure of the Comparable Transactions (i.e., triple net rent). The Fair
Rental Value shall additionally include a determination as to whether, and if so
to what extent, Tenant must provide Landlord with additional financial security,
such as a letter of credit or guaranty, for Tenant’s Rent obligations in
connection with Tenant’s lease of the First Offer Space. Such determination
shall be made by reviewing the extent of financial security then generally being
imposed in Comparable Transactions from tenants of comparable financial
condition and credit history to the then existing financial condition and credit
history of Tenant (with appropriate adjustments to account for differences in
the then-existing financial condition of Tenant and such other tenants). The
Concessions (A) shall be reflected in the effective rental rate (which effective
rental rate shall take into consideration the total dollar value of such
Concessions as amortized on a straight-line basis over the applicable term of
the Comparable Transaction (in which case such Concessions evidenced in the
effective rental rate shall not be granted to Tenant)) payable by Tenant, or
(B) at Landlord’s election, all such Concessions shall be granted to Tenant in
kind. The term “Comparable Buildings” shall mean the Building, those other
office buildings located near the Building and known as 601 Gateway Boulevard
and 651 Gateway Boulevard, and those other comparable Class A office buildings
located in the South San Francisco submarket.

10.2    Determination of Fair Market Value Rent. If Tenant, on or before the
date which is thirty (30) days following the date upon which Tenant receives the
First Offer Notice, in good faith objects to Landlord’s determination of the
First Offer Rent set forth therein, then Landlord and Tenant shall attempt to
agree upon the First Offer Rent using their best good-faith efforts. If Landlord
and Tenant fail to reach agreement within thirty (30) days following Tenant’s
objection to the First Offer Rent (the “Outside Agreement Date”), then each
party shall make a separate determination of the First Offer Rent, as the case
may be, within ten (10) business days, and such determinations shall be
submitted to arbitration in accordance with Sections 10.2.1 through 10.2.7,
below.

10.2.1    Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party, a real estate broker or appraiser who shall
have been active over the five (5) year period ending on the date of such
appointment in the leasing or appraisal, as the case may be, of Class-A
commercial office properties in San Mateo County. The determination of the
arbitrators shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted First Offer Rent is the closest to the actual First Offer
Rent, taking into account the requirements of Section 10.1 of this Amendment, as
determined by the arbitrators. Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date. Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions. The arbitrators so
selected by Landlord and Tenant shall be deemed “Advocate Arbitrators.”

10.2.2    The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties’
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord’s
counsel and Tenant’s counsel.

 

Page 7



--------------------------------------------------------------------------------

10.2.3    The three arbitrators shall, within thirty (30) days of the
appointment of the Neutral Arbitrator, reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted First Offer Rent, and shall
notify Landlord and Tenant thereof.

10.2.4    The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.

10.2.5    If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 10.2.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

10.2.6    If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, subject to
criteria in Section 10.2.2 of this Lease, or if he or she refuses to act, either
party may petition any judge having jurisdiction over the parties to appoint
such arbitrator.

10.2.7    The cost of the arbitration shall be paid by Landlord and Tenant
equally.

10.2.8    In the event that the First Offer Rent shall not have been determined
pursuant to the terms hereof prior to the commencement date of the First Office
Space, Tenant shall be required to pay the First Offer Rent initially provided
by Landlord to Tenant, and upon the final determination of the First Offer Rent,
the payments made by Tenant shall be reconciled with the actual amounts of First
Offer Rent due, and the appropriate party shall make any corresponding payment
to the other party.

11.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent, other than Newmark
Cornish & Carey and Cushman & Wakefield (collectively, the “Broker”) in
connection with the negotiation of this Amendment, and that they know of no real
estate broker or agent, other than Broker, who is entitled to a commission in
connection with this Amendment. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, except for Broker, occurring by,
through, or under the indemnifying party. The terms of this Section 11 shall
survive the expiration or earlier termination of this Amendment or the Lease.

12.    No Default. Tenant represents and warrants to Landlord that, to Tenant’s
actual knowledge as of the date of this Amendment, Landlord is not in default of
any of its obligations under the Original Lease and no event has occurred which,
with the passage of time or the giving of notice, or both, would constitute a
default by Landlord. To Tenant’s actual knowledge, as of the date hereof, Tenant
has no offsets, setoffs, rebates, concessions, claims or defenses against or
with respect to the payment of Base Rent, Additional Rent or any other sums
payable under the Lease.

 

Page 8



--------------------------------------------------------------------------------

13.    No Further Modification. Except as specifically set forth in this
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease, and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall prevail.

14.    Counterparts. This Amendment may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
agreement.

15.    Authority. Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Amendment and that each person signing on behalf of Tenant is
authorized to do so.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

“Landlord”: BXP 611 GATEWAY CENTER LP, a Delaware limited partnership BY:   BXP
CALIFORNIA GP LLC,   a Delaware limited liability company,   its general partner
  BY:   BOSTON PROPERTIES LIMITED     PARTNERSHIP, a Delaware limited    
partnership, its sole member     BY:   BOSTON PROPERTIES, INC., a       Delaware
corporation, its general partner       BY:  

            /s/ Rod. C. Diehl

        Name:   Rod. C. Diehl         Title:   Senior Vice President, Leasing  
      Dated:   August 10, 2018

 

“Tenant”: CATALYST BIOSCIENCES INC., a Delaware corporation BY:  

              /s/ Nassim Usman

  Name:   Nassim Usman   Title:   Chief Executive Officer BY:  

              /s/ Fletcher Payne

  Name:   Fletcher Payne   Title:   Chief Financial Officer Dated: August 9,
2018

 

Page 10



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF EXPANSION PREMISES

 

LOGO [g610054g0815101708055.jpg]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Tenant Improvements in the Expansion Premises. This Tenant
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Expansion Premises, in sequence, as such issues will
arise during the actual construction of the Expansion Premises. All references
in this Tenant Work Letter to Articles or Sections of “this Amendment” shall
mean the relevant portions of Articles 1 through 15 of this Amendment to which
this Tenant Work Letter is attached as Exhibit B, and of which this Tenant Work
Letter forms a part, and all references in this Tenant Work Letter to
Sections of “this Tenant Work Letter” shall mean the relevant portions of
Sections 1 through 5 of this Tenant Work Letter.

SECTION 1

DELIVERY OF THE EXPANSION PREMISES AND BASE BUILDING

1.1    Base, Shell and Core. Landlord has constructed, at its sole cost and
expense, the base, shell, and core (i) of the Expansion Premises and (ii) of the
floor of the Building on which the Expansion Premises is located (collectively,
the “Base, Shell, and Core”). The Base, Shell and Core shall consist of the
following elements: (A) base Building systems located in the vertical risers,
raceways, and shafts (including elevator shafts and equipment, the telecom riser
exclusive of equipment owned by third parties, electrical rooms, stair shafts
and mechanical shafts) up to but not including the point of demarcation of such
systems with the horizontal point of connection on a particular floor; (B) in
the case of the sprinkler system, it shall additionally include the valve at the
riser and the main sprinkler loop, but shall exclude branch pipes; (C) the
concrete floor at each floor level, and (D) the Building’s steel and concrete
superstructure. Except as provided in Section 1.2 below, Tenant shall accept the
Base, Shell and Core from Landlord in their presently existing, “as-is”
condition.

1.2    Landlord Work. Landlord shall, at Landlord’s sole cost and expense,
concurrently with Tenant’s construction of the Tenant Improvements, remove the
existing demising wall and construct a Building standard demising wall at the
Expansion Premises, which shall include studs, acoustical insulation and dry
wall ready for finish on the Tenant side only and any necessary penetrations,
fire dampers and sound traps (collectively, the “Demising Wall”), which Demising
Wall shall be adjacent to the Expansion Premises as set forth on Exhibit A to
this Amendment (collectively, the “Landlord Work”). Tenant may not change or
alter the Landlord Work. Landlord shall use commercially reasonable efforts to
Substantially Complete the Landlord Work no later than forty-five (45) days
after the Expansion Delivery Date.

In addition, Landlord shall, at Landlord’s sole cost and expense, to the extent
required in order to allow Tenant to obtain a certificate of occupancy, or its
legal equivalent, for the Expansion Premises for general office use assuming a
normal and customary office occupancy density, cause the Landlord Work and the
Building Common Areas (including the Base Building restrooms on the seventh
(7th) floor of the Building), to comply with applicable building codes and other
governmental laws, ordinances and regulations related to handicap access, which
were enacted and enforced as of the date of this Amendment.

 

EXHIBIT B

- 1 -



--------------------------------------------------------------------------------

Because Landlord shall be constructing the Landlord Work concurrently with
Tenant’s construction of the Tenant Improvements, there will be a certain
“overlap” period pursuant to which both Landlord’s representatives, employees,
vendors and contractors and Tenant’s representatives, employees, vendors and
contractors may be present and performing work in a portion of the Premises.
During any such “overlap” period(s) when both parties and/or their respective
employees, vendors, contractors or consultants are concurrently performing work
in, or accessing, any portion of the Premises, neither party shall unreasonably
interfere with or delay the work of the other party and/or its contractors or
consultants, and both parties shall mutually coordinate and cooperate with each
other, and shall cause their respective employees, vendors, contractors, and
consultants to work in harmony with and to mutually coordinate and cooperate
with the other’s employees, vendors, contractors and consultants, respectively,
to minimize any interference or delay by either party with respect to the other
party’s work. In addition, Landlord shall, and shall cause the other Landlord
Parties to, use commercially reasonable efforts to minimize any interference
with Tenant’s operations in the Existing Premises. Landlord shall have no
obligation to move any furniture or other personal property of Tenant in the
performance of Landlord Work. Tenant hereby agrees that the construction of the
Landlord Work shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of rent. Except as otherwise expressly provided
in the Lease (including this Tenant Work Letter), Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Landlord Work,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Landlord Work or Landlord’s actions
in connection with the Landlord Work, or for any inconvenience or annoyance
occasioned by the Landlord Work or Landlord’s actions in connection with the
Landlord Work.

SECTION 2

TENANT IMPROVEMENTS

2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of Two Hundred Eight Thousand One Hundred Seventy and 00/100 Dollars
($208,170.00) or Forty-Five Dollars and 00/100 ($45.00) per square foot, for the
costs relating to the initial design and construction of Tenant’s improvements,
which are permanently affixed to the Expansion Premises (the “Tenant
Improvements”). Except as provided in Section 2.2 below, in no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Tenant Improvement Allowance. In the event
that the Tenant Improvement Allowance is not fully utilized by Tenant by one
(1) year after the later date this Amendment is executed by Landlord and Tenant,
then such unused amounts shall revert to Landlord, and Tenant shall have no
further rights with respect thereto. All Tenant Improvements for which the
Tenant Improvement Allowance has been made available shall be deemed Landlord’s
property under the terms of the Lease; provided; however, that notwithstanding
the

 

EXHIBIT B

- 2 -



--------------------------------------------------------------------------------

foregoing, upon request by Tenant at the time of Tenant’s request for Landlord’s
review of the Final Space Plan and/or the Final Working Drawings, Landlord shall
notify Tenant whether any of the Tenant Improvements will be required to be
removed pursuant to the terms of this Section 2.1. Notwithstanding the foregoing
or anything to the contrary in this Amendment , Tenant shall not be required to
remove any Tenant Improvements, which are normal and customary business office
improvements; provided, however, in any event Landlord may require Tenant to
remove all (i) rolling files and structural supports, (ii) built-in or
high-density file systems, (iii) any supplemental HVAC system installed by
Tenant, (iv) any structural improvements, and (v) any security or information
technology systems installed by or on behalf of Tenant in the Expansion
Premises.

2.2    Disbursement of the Tenant Improvement Allowance.

2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.2.1.1    Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $4.00 per rentable square foot of the
Expansion Premises, and payment of the fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the “Construction Drawings,” as
that term is defined in Section 3.1 of this Tenant Work Letter;

2.2.1.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3    The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
hoisting and trash removal costs, and contractors’ fees and general conditions;

2.2.1.4    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.5    The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.1.6    The cost of connection of the Expansion Premises to the Building’s
energy management systems;

2.2.1.7    Intentionally Omitted;

 

EXHIBIT B

- 3 -



--------------------------------------------------------------------------------

2.2.1.8    The cost of the “Coordination Fee,” as that term is defined in
Section 4.3.2.2 of this Tenant Work Letter;

2.2.1.9    Sales and use taxes and Title 24 fees; and

2.2.1.10    Subject to Section 4.2.2.1, below, all other costs to be expended by
Landlord in connection with the construction of the Tenant Improvements.

Notwithstanding anything in the Lease or this Tenant Work Letter to the
contrary, Landlord shall pay, and Tenant shall have no responsibility for, and
no portion of the Tenant Improvement Allowance shall be applied against, the
following costs associated with the Tenant Improvements: (i) cost occasioned by
the presence of any Hazardous Substance at the Expansion Premises, the Building
or the Project unless disturbed or exacerbated by Tenant during Tenant’s
installation or construction of the Tenant Improvements, or (ii) with respect to
the Landlord Work or any other work performed by Landlord, costs recoverable by
Landlord on account of warranties from Landlord’s contractors or insurance.

2.2.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows:

2.2.2.1    Monthly Disbursements. On or before the first (1st) day of each
calendar month during the construction of the Tenant Improvements (or such other
date as Landlord may reasonably designate), Tenant shall deliver to Landlord:
(i) a request for payment of the “Contractor,” as that term is defined in
Section 4.1 of this Tenant Work Letter, approved by Tenant, in a form to be
provided by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements in the Expansion Premises , detailing the
portion of the work completed and the portion not completed; (ii) invoices from
all of “Tenant’s Agents,” as that term is defined in Section 4.1.2 of this
Tenant Work Letter, for labor rendered and materials delivered to the Expansion
Premises ; (iii) executed mechanic’s lien releases from all of Tenant’s Agents
which shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Section 8132; and (iv) all other information
reasonably requested by Landlord. Tenant’s request for payment shall be deemed
Tenant’s acceptance and approval of the work furnished and/or the materials
supplied as set forth in Tenant’s payment request. No later than thirty
(30) days thereafter, Landlord shall deliver a check to Tenant in payment of the
lesser of: (A) the amounts so requested by Tenant, as set forth in this
Section 2.4.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”), and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention), provided that Landlord does not reasonably
dispute any request for payment based on non-compliance of any work with the
“Approved Working Drawings,” as that term is defined in Section 3.4 below, or
due to any substandard work. Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request.

 

EXHIBIT B

- 4 -



--------------------------------------------------------------------------------

2.2.2.2    Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention shall be delivered by Landlord to Tenant
following the completion of construction of the Expansion Premises , provided
that (i) Tenant delivers to Landlord properly executed mechanics lien releases
in compliance with both California Civil Code Section 8132 and either
Section 8136 or 8138, (ii) Landlord has reasonably determined that no
substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building and (iii) Architect delivers to
Landlord a certificate, in a form reasonably acceptable to Landlord, certifying
that the construction of the Tenant Improvements in the Expansion Premises has
been substantially completed.

2.2.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord’s property under the terms of this Amendment.

2.3    Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Expansion Premises
(collectively, the “Standard Improvement Package”), which Specifications have
been supplied to Tenant by Landlord prior to execution of this Amendment. The
quality of Tenant Improvements shall be equal to or of greater quality than the
quality of the Specifications, provided that the Tenant Improvements shall
comply with certain Specifications as designated by Landlord. Landlord may make
reasonable changes to the Specifications for the Standard Improvement Package
from time to time, provided that Tenant shall not be required to make any
changes to the Approved Working Drawings as a result of any such changes made
after the Final Working Drawings have been approved by Landlord.

SECTION 3

CONSTRUCTION DRAWINGS

3.1    Selection of Architect/Construction Drawings. Tenant has retained and
Landlord has approved Brown Reynolds Watford, as the architect/space planner
(the “Architect”) to prepare the “Construction Drawings,” as that term is
defined in this Section 3.1. Tenant shall also retain engineering consultants
selected by Tenant and reasonably approved by Landlord (the “Engineers”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life safety, and sprinkler work in the
Expansion Premises, which work is not part of the Base Building. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” Tenant shall be required to include
in its contracts with the Architect and the Engineers a provision which requires
ownership of all Construction Drawings to be transferred to Tenant upon the
Substantial Completion of the Tenant Improvements and Tenant hereby grants to
Landlord a non-exclusive right to use such Construction Drawings, including
without limitation, making copies thereof. All Construction Drawings shall
substantially comply with the

 

EXHIBIT B

- 5 -



--------------------------------------------------------------------------------

drawing format and specifications reasonably determined by Landlord, and shall
be subject to Landlord’s reasonable approval. Tenant and Architect shall verify,
in the field, the dimensions and conditions as shown on the relevant portions of
the Base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in this
Amendment shall specifically apply to the Construction Drawings.

3.2    Final Space Plan. Tenant and the Architect shall prepare the final space
plan for Tenant Improvements in the Expansion Premises (collectively, the “Final
Space Plan”), which Final Space Plan shall include a layout and designation of
all offices, rooms and other fixed-wall partitioning, their intended use, and
material, non-movable equipment to be contained therein, and shall deliver four
(4) copies signed by Tenant of the Final Space Plan to Landlord for Landlord’s
approval. Landlord and Tenant acknowledge and agree that Landlord has approved
the Final Space Plan dated May 30, 2018, submitted by Tenant to Landlord.

3.3    Final Working Drawings. Tenant, the Architect and the Engineers shall
complete the architectural and engineering drawings for the Expansion Premises,
and the final architectural working drawings in a form which is complete to
allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit two (2) copies
signed by Tenant of the same to Landlord for Landlord’s approval. Within seven
(7) business days after such delivery, Landlord shall either approve such Final
Working Drawings or deliver to Tenant written notice of the specific, reasonable
changes that Landlord requires to conform the Final Working Drawings to the
Final Space Plan. If Landlord reasonably disapproves the Final Working Drawings,
Tenant shall make such changes and resubmit the revised Final Working Drawings
to Landlord for its reasonable approval. Landlord and Tenant shall continue such
process until Landlord has reasonably approved the Final Working Drawings

3.4    Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Tenant shall promptly submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Tenant
Improvements (the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits. Notwithstanding anything to the contrary set forth in this Section 3.4,
Tenant hereby agrees that neither Landlord nor Landlord’s

 

EXHIBIT B

- 6 -



--------------------------------------------------------------------------------

consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Expansion Premises and that the obtaining of
the same shall be Tenant’s responsibility; provided however that Landlord shall,
in any event, cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No material changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord (which consent Landlord shall not
unreasonably withhold, condition or delay). Tenant shall, however, have the
right to request changes in the Approved Working Drawings from time to time, and
Landlord shall within three (3) business days after each such request, either
approve such requested changes or reasonably disapprove such changes and deliver
to Tenant written notice of the specific, reasonable modifications to Tenant’s
proposed changes that Landlord requires for its reasonable approval.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1    Tenant’s Selection of Contractors.

4.1.1    Contractor. Tenant shall retain a general contractor to construct the
Tenant Improvements (“Contractor”), subject to Landlord’s reasonable approval.
Landlord approves Landmark Builders as the Contractor.

4.1.2    Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
shall be from a list supplied by Landlord or otherwise selected by Tenant,
subject to Landlord’s reasonable approval.

4.2    Construction of Tenant Improvements by Tenant’s Agents.

4.2.1    Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, as set forth more particularly in Sections 2.2.1.1 through 2.2.1.10,
above, in connection with the design and construction of the Tenant Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the “Final Costs”). In the event
that the Final Costs are greater than the amount of the Tenant Improvement
Allowance (the “Over-Allowance Amount”), then Tenant shall pay a percentage of
each amount requested by the Contractor or otherwise to be disbursed under this
Tenant Work Letter, which percentage shall be equal to the Over-Allowance Amount
divided by the amount of the Final Costs (after deducting from the Final Costs
any amounts expended in connection with the preparation of the Construction
Drawings, and the cost of all other Tenant Improvement Allowance Items incurred
prior to the commencement of construction of the Tenant Improvements), and such
payments by Tenant (the “Over-Allowance Payments”) shall

 

EXHIBIT B

- 7 -



--------------------------------------------------------------------------------

be a condition to Landlord’s obligation to pay any amounts from the Tenant
Improvement Allowance. In the event that, after the Final Costs have been
delivered by Tenant to Landlord, the costs relating to the design and
construction of the Tenant Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs, shall be
added to the Over-Allowance Amount and the Final Costs, and the Over-Allowance
Payments shall be recalculated in accordance with the terms of the immediately
preceding sentence. Notwithstanding anything set forth in this Tenant Work
Letter to the contrary, construction of the Tenant Improvements shall not
commence until (a) Landlord has approved the Contract, and (b) Tenant has
procured and delivered to Landlord a copy of all Permits.

4.2.2    Tenant’s Agents.

4.2.2.1    Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work. Tenant’s and Tenant’s Agent’s construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in accordance with the Approved Working Drawings and Landlord’s
rules and regulations for the construction of improvements in the Building,
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Landlord and Landlord shall, within five (5) business days of
receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and
(iii) Tenant shall abide by all reasonable rules made by Landlord’s Building
manager with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements.
Landlord shall, however, provide Tenant and Tenant’s Agents, without charge,
with reasonable access to, and use of, the freight loading dock and service
elevators during the construction of the Tenant Improvements, provided that,
Tenant shall be required to pay to Landlord any reasonable costs associated with
hiring a security guard if such usage occurs outside of normal business hours.
Tenant shall pay a logistical coordination fee (the “Coordination Fee”) to
Landlord in an amount equal to three percent (3%) of the hard construction costs
of the Tenant Improvements, which Coordination Fee shall be for services
relating to the coordination of the construction of the Tenant Improvements.
Tenant shall also be obligated to pay to Landlord any costs expended by Landlord
in connection with the construction of the Tenant Improvements; provided,
however, that in no event shall Tenant be required to reimburse Landlord for any
work or services performed by Landlord for or in connection with the Tenant
Improvements, except for the reasonable and actual out-of-pocket cost incurred
by Landlord, not to exceed $10,000, in connection with any third-party review of
the mechanical, electrical, plumbing, and/or structural portions, as applicable,
of any construction drawings relating to the Tenant Improvements in the event
that Tenant elects to make alterations to the common mechanical, electrical, and
plumbing systems serving the Building and/or the structure of the Building, as
applicable. In the event of a conflict between the Approved Working Drawings and
Landlord’s construction rules and regulations, Landlord, in its reasonable
discretion, shall determine which shall prevail.

4.2.2.2    Indemnity. Tenant’s indemnity of Landlord as set forth in this
Amendment shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone

 

EXHIBIT B

- 8 -



--------------------------------------------------------------------------------

directly or indirectly employed by any of them, in connection with Tenant’s
construction of the Tenant Improvements and/or Tenant’s non-payment of any
amount arising out of the Tenant Improvements (unless caused by Landlord’s
failure to disburse funds from the Tenant Improvement Allowance in accordance
with the terms of this Tenant Work Letter) and/or Tenant’s disapproval of all or
any portion of any request for payment. Such indemnity by Tenant, as set forth
in this Amendment , shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to Landlord’s performance
of any ministerial acts reasonably necessary (i) to permit Tenant to complete
the Tenant Improvements, and (ii) to enable Tenant to obtain any building permit
or certificate of occupancy for the Expansion Premises , except to the extent
caused by the negligence or willful misconduct of Landlord or any Landlord
Parties or by Landlord’s breach of the Lease as amended by this Amendment,
including, without limitation, this Tenant Work Letter.

4.2.2.3    Requirements of Tenant’s Agents. Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii) the Expansion Commencement Date. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Tenant Improvements, and/or the Building and/or common
areas that may be damaged or disturbed thereby. All such warranties or
guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances which may be necessary to effect such right of direct
enforcement.

4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.2.4    Inspection by Landlord. Tenant shall provide Landlord with reasonable
prior notice of any inspection to be performed by a governmental entity in
connection with the construction of the Tenant Improvements in order to allow
Landlord to be present during such inspection. Landlord shall have the right to
inspect the Tenant Improvements at all times, provided however, that Landlord’s
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord’s rights hereunder nor shall Landlord’s inspection of the
Tenant Improvements constitute Landlord’s approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such reasonable disapproval and shall specify the
items disapproved. Any defects or deviations

 

EXHIBIT B

- 9 -



--------------------------------------------------------------------------------

in, and/or disapproval by Landlord of, the Tenant Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord reasonably determines that a defect or deviation exists or
reasonably disapproves of any matter in connection with any portion of the
Tenant Improvements and such defect, deviation or matter might adversely affect
the mechanical, electrical, plumbing, heating, ventilating and air conditioning
or life-safety systems of the Building, the structure or exterior appearance of
the Building or any other tenant’s use of such other tenant’s leased premises,
Landlord may, take such action as Landlord reasonably deems necessary, at
Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord’s reasonable satisfaction.

4.2.5    Meetings. Commencing upon the execution of this Amendment , Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, which meetings shall be held at
the Expansion Premises or by conference call, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord’s reasonable request, certain of Tenant’s Agents
shall attend such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord. One
such meeting each month shall include the review of Contractor’s current request
for payment.

4.3    Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Amendment , and (C) to deliver to Landlord four (4) sets of copies of such
record set of drawings within ninety (90) days following issuance of a
certificate of occupancy for the Expansion Premises , and (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment, and systems in the
Expansion Premises.

SECTION 5

MISCELLANEOUS

5.1    Tenant’s Representative. Tenant has designated Fletcher Payne as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

 

EXHIBIT B

- 10 -



--------------------------------------------------------------------------------

5.2    Landlord’s Representative. Landlord has designated Peter Back as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3    Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Amendment, if a default as described in the Original Lease or
this Tenant Work Letter (beyond applicable notice and cure periods) has occurred
at any time on or before the Substantial Completion of the Expansion Premises,
then (i) in addition to all other rights and remedies granted to Landlord
pursuant to the Original Lease, as amended by this Amendment, Landlord shall
have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Expansion Premises (in which case, Tenant shall be
responsible for any delay in the substantial completion of the Expansion
Premises caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Original Lease, as
amended by this Amendment (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Expansion Premises caused by such
inaction by Landlord).

5.4    Substantial Completion. For purposes of this Amendment, “Substantial
Completion” (i) of the Tenant Improvements shall occur upon the completion of
construction of the Tenant Improvements pursuant to the Approved Working
Drawings, with the exception of any punch list items (the correction or
completion of which will not materially interfere with Tenant’s occupancy and
use of the Expansion Premises); and (ii) of the Landlord Work shall occur upon
the completion of construction of the Landlord Work in accordance with this
Tenant Work Letter, with the exception of any punch list items (the correction
or completion of which will not materially interfere with Tenant’s construction
of the Tenant Improvements or Tenant’s occupancy and use of the Expansion
Premises).

5.5    Delay of Commencement Date. The day on which Tenant’s obligation to pay
Rent commences shall be delayed by one (1) day for each day of delay in the
Substantial Completion of the design and construction of the Tenant Improvements
that is caused by any Landlord Delay. No Landlord Delay shall be deemed to have
occurred unless and until Tenant has provided written notice to Landlord
specifying the action or inaction that Tenant contends constitutes a Landlord
Delay. If such action or inaction is not cured within one (1) business day after
receipt of such notice, then a Landlord Delay, as set forth in such notice,
shall be deemed to have occurred commencing as of the date such notice is
received and continuing for the number of days the Substantial Completion of the
Tenant Improvements was in fact delayed as a direct result of such action or
inaction.

5.6    Landlord Delay. The term “Landlord Delay” as used in this Amendment or
this Tenant Work Letter shall mean any actual delay in the Substantial
Completion of the Tenant Improvements caused by a (1) delay in the giving of
authorizations or approvals by Landlord

 

EXHIBIT B

- 11 -



--------------------------------------------------------------------------------

required by Landlord hereunder; (2) delay attributable to the unreasonable,
material interference of Landlord, its agents or contractors with the
Substantial Completion of the Tenant Improvements or the failure or refusal of
any such party to permit Tenant, its agents or contractors, reasonable access to
and reasonable use of the Building or any Building facilities or services,
including freight elevators, passenger elevators, and loading docks, which
access and use are required for the orderly and continuous performance of the
work necessary to complete the Tenant Improvements; and (3) delay by Landlord in
administering and paying when due the Tenant Improvement Allowance.

 

EXHIBIT B

- 12 -



--------------------------------------------------------------------------------

EXHIBIT C

FIRST OFFER SPACE

 

LOGO [g610054g0815101708289.jpg]

 

EXHIBIT C

- 1 -